By Judge James H. Chamblin
After consideration of the authorities presented, the defendant’s Motion to Dismiss this habitual offender proceeding is granted. His adjudication as an habitual offender is dependent upon Ms conviction on January 23, 1991, in the Fairfax County General District Court of DUI committed on October 5, 1991. He was charged and convicted under § 82-4-17 of the Code of the County of Fairfax. The county code section was specifically repealed by the Board of Supervisors of Fairfax County on November 26, 1990.
After a law has been repealed, no penalty can be enforced or pumshment inflicted for violation of the law committed while it was in force unless some special provision is made for that purpose by law. United States v. Chambers, 291 U.S. 217, 54 S. Ct. 434, 435 (1934). There was no such special provision in the Fairfax Code in 1990.
Let Mr. Travostino prepare an order dismissing this proceeding to wMch Ms. Troxell may note her exceptions.